 



Exhibit 10.27
FOURTH AMENDMENT TO THE
SCI 401(K) RETIREMENT SAVINGS PLAN
(AS AMENDED AND RESTATED JANUARY 14, 2004)
     WHEREAS, Service Corporation International (the “Company”) previously
adopted and maintains the SCI 401(k) Retirement Savings Plan, as amended and
restated effective January 14, 2004 (the “Plan”); and
     WHEREAS, the Company reserved the right to amend the Plan at any time; and
     WHEREAS, the Plan has been amended by the “First Amendment” dated
October 22, 2004, the “Second Amendment” dated December 8, 2004 and the “Third
Amendment” dated February 25, 2005; and
     WHEREAS, the Company now desires to amend the Plan to comply with final
regulations under Code Sections 401(k) and 401(m);
     NOW, THEREFORE, the Plan shall be and hereby is amended, effective as of
January 1, 2006, as follows:
     1. The following Addendum G shall be added to the Plan to comply with final
regulations under Code Sections 401(k) and 401(m):
     “ADDENDUM G — FINAL 401(k)/401(m) REGULATIONS ADDENDUM
PREAMBLE

1.   Adoption and effective date of amendment. This Amendment to the Plan is
adopted to reflect certain provisions of the Final Regulations under Code
Sections 401(k) and 401(m) that were published on December 29, 2004 (hereinafter
referred to as the “Final 401(k) Regulations”). This Amendment is intended as
good faith compliance with the requirements of these provisions.   2.  
Supersession of inconsistent provisions. This Amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this Amendment.

SECTION 1. GENERAL RULES

1.   Deferral elections. A cash or deferred arrangement (CODA) is an arrangement
under which eligible Employees may make elective deferral elections. Such
elections cannot relate to compensation that is currently available prior to the
adoption or effective date of the CODA. In addition, except for occasional, bona
fide administrative considerations, contributions made pursuant to such an
election cannot precede the earlier of (1) the performance of services relating
to the contribution and (2) when the compensation that is subject to the
election would be currently available to the Employee in the absence of an
election to defer.





--------------------------------------------------------------------------------



 



2.   Vesting provisions. Elective Deferrals are always fully vested and
nonforfeitable. The Plan shall disregard Elective Deferrals in applying the
vesting provisions of the Plan to other contributions or benefits under Code
Section 411(a)(2). However, the Plan shall otherwise take a Participant’s
Elective Deferrals into account in determining the Participant’s vested benefits
under the Plan. Thus, for example, the Plan shall take Elective Deferrals into
account in determining whether a Participant has a nonforfeitable right to
contributions under the Plan for purposes of forfeitures, and for applying
provisions permitting the repayment of distributions to have forfeited amounts
restored, and the provisions of Code Sections 410(a)(5)(D)(iii) and
411(a)(6)(D)(iii) permitting a plan to disregard certain service completed prior
to breaks-in-service (sometimes referred to as “the rule of parity”).

SECTION 2. HARDSHIP DISTRIBUTIONS

1.   Hardship events. A distribution under the Plan is hereby deemed to be on
account of an immediate and heavy financial need of a Participant if the
distribution is for one of the following:

  (a)   Expenses for (or necessary to obtain) medical care incurred by the
Participant, the Participant’s spouse, or any of the Participant’s dependents
(as defined in Code Section 152 without regard to Code Section 152(b)(1), (b)(2)
and (d)(1)(B)) that would be deductible under Code Section 213(d) (determined
without regard to whether the expenses exceed 7.5% of adjusted gross income);  
  (b)   The costs directly related to the purchase (excluding mortgage payments)
of a principal residence for the Participant;     (c)   Payment of tuition,
related educational fees, and room and board expenses for the next twelve
(12) months of post secondary education for the Participant and the
Participant’s spouse, children, or dependents (as defined in Code Section 152
without regard to Code Section 152(b)(1), (b)(2) and (d)(1)(B));     (d)  
Payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on that
residence;     (e)   Payments for burial or funeral expenses for the
Participant’s deceased parent, spouse, children or dependents (as defined in
Code Section 152 without regard to Code Section 152(d)(1)(B));     (f)  
Expenses for the repair of damage to the Participant’s principal residence that
would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income); or    
(g)   Any need the Internal Revenue Service prescribes in a revenue ruling,
notice or other document of general applicability which satisfies the safe
harbor definition of hardship under Regulation Section 1.401(k)-1(d)(3)(iii)(B).





--------------------------------------------------------------------------------



 



SECTION 3. ACTUAL DEFERRAL PERCENTAGE (ADP) TEST

1.   Targeted contribution limit. Qualified Non-Elective Contributions (as
defined in Regulation Section 1.401(k)-6) cannot be taken into account in
determining the actual deferral ratio (ADR) for a Plan Year for a Non-Highly
Compensated Employee (NHCE) to the extent such contributions exceed the product
of that NHCE’s Code Section 414(s) compensation and the greater of five percent
(5%) or two (2) times the Plan’s “representative contribution rate.” Any
Qualified Non-Elective Contribution taken into account under an Actual
Contribution Percentage (ACP) test under Regulation Section 1.401(m)-2(a)(6)
(including the determination of the “representative contribution rate” for
purposes of Regulation Section 1.401(m)-2(a)(6)(v)(B)), is not permitted to be
taken into account for purposes of this Section (including the determination of
the “representative contribution rate” under this Section). For purposes of this
Section:

  (a)   The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any eligible NHCE among a group of eligible NHCEs that
consists of half of all eligible NHCEs for the Plan Year (or, if greater, the
lowest “applicable contribution rate” of any eligible NHCE who is in the group
of all eligible NHCEs for the Plan Year and who is employed by the Employer on
the last day of the Plan Year), and     (b)   The “applicable contribution rate”
for an eligible NHCE is the sum of the Qualified Matching Contributions (as
defined in Regulation Section 1.401(k)-6) taken into account in determining the
ADR for the eligible NHCE for the Plan Year and the Qualified Non-Elective
Contributions made for the eligible NHCE for the Plan Year, divided by the
eligible NHCE’s Code Section 414(s) compensation for the same period.

Notwithstanding the above, Qualified Non-Elective Contributions that are made in
connection with an Employer’s obligation to pay prevailing wages under the
Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract Act of 1965
(79 Stat. 1965), Public Law 89-286, or similar legislation can be taken into
account for a Plan Year for an NHCE to the extent such contributions do not
exceed 10 percent (10%) of that NHCE’s Code Section 414(s) compensation.
Qualified Matching Contributions may only be used to calculate an ADR to the
extent that such Qualified Matching Contributions are matching contributions
that are not precluded from being taken into account under the ACP test for the
Plan Year under the rules of Regulation Section 1.401(m)-2(a)(5)(ii) and as set
forth in Section 5.1.

2.   Limitation on QNECs and QMACs. Qualified Non-Elective Contributions and
Qualified Matching Contributions cannot be taken into account to determine an
ADR to the extent such contributions are taken into account for purposes of
satisfying any other ADP test, any ACP test, or the requirements of
Regulation Section 1.401(k)-3, 1.401(m)-3, or 1.401(k)-4. Thus, for example,
matching contributions that are made pursuant to
Regulation Section 1.401(k)-3(c) cannot be taken into account under the ADP
test. Similarly, if a plan switches from the current year testing method to the
prior year testing method pursuant to Regulation Section 1.401(k)-2(c),
Qualified Non-Elective

 



--------------------------------------------------------------------------------



 



Contributions that are taken into account under the current year testing method
for a year may not be taken into account under the prior year testing method for
the next year.

3.   ADR of HCE if multiple plans. The ADR of any Participant who is a Highly
Compensated Employee (HCE) for the Plan Year and who is eligible to have
Elective Deferrals (as defined in Regulation Section 1.401(k)-6) (and Qualified
Non-Elective Contributions and/or Qualified Matching Contributions, if treated
as Elective Deferrals for purposes of the ADP test) allocated to such
Participant’s accounts under two (2) or more cash or deferred arrangements
described in Code Section 401(k), that are maintained by the same Employer,
shall be determined as if such Elective Deferrals (and, if applicable, such
Qualified Non-Elective Contributions and/or Qualified Matching Contributions)
were made under a single arrangement. If an HCE participates in two or more cash
or deferred arrangements of the Employer that have different Plan Years, then
all Elective Deferrals made during the Plan Year being tested under all such
cash or deferred arrangements shall be aggregated, without regard to the plan
years of the other plans. However, for Plan Years beginning before the effective
date of this Amendment, if the plans have different plan years, then all such
cash or deferred arrangements ending with or within the same calendar year shall
be treated as a single cash or deferred arrangement. Notwithstanding the
foregoing, certain plans shall be treated as separate if mandatorily
disaggregated under the Regulations of Code Section 401(k).   4.   Plans using
different testing methods for the ADP and ACP test. Except as otherwise provided
in this Section, the Plan may use the current year testing method or prior year
testing method for the ADP test for a Plan Year without regard to whether the
current year testing method or prior year testing method is used for the ACP
test for that Plan Year. However, if different testing methods are used, then
the Plan cannot use:

  (a)   The recharacterization method of Regulation Section 1.401(k)-2(b)(3) to
correct excess contributions for a Plan Year;     (b)   The rules of
Regulation Section 1.401(m)-2(a)(6)(ii) to take Elective Deferrals into account
under the ACP test (rather than the ADP test); or     (c)   The rules of
Regulation Section 1.401(k)-2(a)(6)(v) to take Qualified Matching Contributions
into account under the ADP test (rather than the ACP test).

SECTION 4. ADJUSTMENT TO ADP TEST

1.   Distribution of income attributable to excess contributions. Distributions
of excess contributions must be adjusted for income (gain or loss), including an
adjustment for income for the period between the end of the Plan Year and the
date of the distribution (the “gap period”). The Administrator has the
discretion to determine and allocate income using any of the methods set forth
below:

  (a)   Reasonable method of allocating income. The Administrator may use any
reasonable method for computing the income allocable to excess contributions,
provided that the method does not violate Code Section 401(a)(4), is used

 



--------------------------------------------------------------------------------



 



consistently for all Participants and for all corrective distributions under the
Plan for the Plan Year, and is used by the Plan for allocating income to
Participant’s accounts. A Plan will not fail to use a reasonable method for
computing the income allocable to excess contributions merely because the income
allocable to excess contributions is determined on a date that is no more than
seven (7) days before the distribution.

  (b)   Alternative method of allocating income. The Administrator may allocate
income to excess contributions for the Plan Year by multiplying the income for
the Plan Year allocable to the Elective Deferrals and other amounts taken into
account under the ADP test (including contributions made for the Plan Year), by
a fraction, the numerator of which is the excess contributions for the Employee
for the Plan Year, and the denominator of which is the sum of the:

  (1)   Account balance attributable to Elective Deferrals and other amounts
taken into account under the ADP test as of the beginning of the Plan Year, and
    (2)   Any additional amount of such contributions made for the Plan Year.

  (c)   Safe harbor method of allocating gap period income. The Administrator
may use the safe harbor method in this paragraph to determine income on excess
contributions for the gap period. Under this safe harbor method, income on
excess contributions for the gap period is equal to ten percent (10%) of the
income allocable to excess contributions for the Plan Year that would be
determined under paragraph (b) above, multiplied by the number of calendar
months that have elapsed since the end of the Plan Year. For purposes of
calculating the number of calendar months that have elapsed under the safe
harbor method, a corrective distribution that is made on or before the fifteenth
(15th) day of a month is treated as made on the last day of the preceding month
and a distribution made after the fifteenth day of a month is treated as made on
the last day of the month.     (d)   Alternative method for allocating Plan Year
and gap period income. The Administrator may determine the income for the
aggregate of the Plan Year and the gap period, by applying the alternative
method provided by paragraph (b) above to this aggregate period. This is
accomplished by (1) substituting the income for the Plan Year and the gap
period, for the income for the Plan Year, and (2) substituting the amounts taken
into account under the ADP test for the Plan Year and the gap period, for the
amounts taken into account under the ADP test for the Plan Year in determining
the fraction that is multiplied by that income.

2.   Corrective contributions. If a failed ADP test is to be corrected by making
an Employer contribution, then the provisions of the Plan for the corrective
contributions shall be applied by limiting the contribution made on behalf of
any NHCE pursuant to such provisions to an amount that does not exceed the
contribution limits on the amount of Qualified Non-Elective Contributions that
can be taken into account under Section 3.1 of

 



--------------------------------------------------------------------------------



 



this Amendment, or in the case of a corrective contribution that is a Qualified
Matching Contribution, the contribution limit on the amount of matching
contributions that can be taken into account under Section 5.1 of this
Amendment.
SECTION 5. ACTUAL CONTRIBUTION PERCENTAGE (ACP) TEST

1.   Targeted matching contribution limit. A matching contribution with respect
to an Elective Deferral for a Plan Year is not taken into account under the ACP
test for an NHCE to the extent it exceeds the greatest of:

  (a)   five percent (5%) of the NHCE’s Code Section 414(s) compensation for the
Plan Year;     (b)   the NHCE’s Elective Deferrals for the Plan Year; and    
(c)   the product of two (2) times the Plan’s “representative matching rate” and
the NHCE’s Elective Deferrals for the Plan Year.

For purposes of this Section, the Plan’s “representative matching rate” is the
lowest “matching rate” for any eligible NHCE among a group of NHCEs that
consists of half of all eligible NHCEs in the Plan for the Plan Year who make
Elective Deferrals for the Plan Year (or, if greater, the lowest “matching rate”
for all eligible NHCEs in the Plan who are employed by the Employer on the last
day of the Plan Year and who make Elective Deferrals for the Plan Year).
For purposes of this Section, the “matching rate” for an Employee generally is
the matching contributions made for such Employee divided by the Employee’s
Elective Deferrals for the Plan Year. If the matching rate is not the same for
all levels of Elective Deferrals for an Employee, then the Employee’s “matching
rate” is determined assuming that an Employee’s Elective Deferrals are equal to
six percent (6%) of Code Section 414(s) compensation.
If the Plan provides a match with respect to the sum of the Employee’s after-tax
Employee contributions and Elective Deferrals, then for purposes of this
Section, that sum is substituted for the amount of the Employee’s Elective
Deferrals in subsections (b) & (c) above and in determining the “matching rate,”
and Employees who make either after-tax Employee contributions or Elective
Deferrals are taken into account in determining the Plan’s “representative
matching rate.” Similarly, if the Plan provides a match with respect to the
Employee’s after-tax Employee contributions, but not Elective Deferrals, then
for purposes of this subsection, the Employee’s after-tax Employee contributions
are substituted for the amount of the Employee’s Elective Deferrals in
subsections (b) & (c) above and in determining the “matching rate,” and
Employees who make after-tax Employee contributions are taken into account in
determining the Plan’s “representative matching rate.”

2.   Targeted QNEC limit. Qualified Non-Elective Contributions cannot be taken
into account under the ACP test for a Plan Year for an NHCE to the extent such
contributions exceed the product of that NHCE’s Code Section 414(s) compensation
and the greater of

  



--------------------------------------------------------------------------------



 



five percent (5%) or two (2) times the Plan’s “representative contribution
rate.” Any Qualified Non-Elective Contribution taken into account under an ADP
test under Regulation Section 1.401(k)-2(a)(6) (including the determination of
the “representative contribution rate” for purposes of
Regulation Section 1.401(k)-2(a)(6)(iv)(B)) is not permitted to be taken into
account for purposes of this Section (including the determination of the
“representative contribution rate” for purposes of subsection (a) below). For
purposes of this Section:

  (a)   The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any eligible NHCE among a group of eligible NHCEs that
consists of half of all eligible NHCEs for the Plan Year (or, if greater, the
lowest “applicable contribution rate” of any eligible NHCE who is in the group
of all eligible NHCEs for the Plan Year and who is employed by the Employer on
the last day of the Plan Year), and     (b)   The “applicable contribution rate”
for an eligible NHCE is the sum of the matching contributions (as defined in
Regulation Section 1.401(m)-1(a)(2)) taken into account in determining the
actual contribution ratio (ACR) for the eligible NHCE for the Plan Year and the
Qualified Non-Elective Contributions made for that NHCE for the Plan Year,
divided by that NHCE’s Code Section 414(s) compensation for the Plan Year.

Notwithstanding the above, Qualified Non-Elective Contributions that are made in
connection with an Employer’s obligation to pay prevailing wages under the
Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract Act of 1965
(79 Stat. 1965), Public Law 89-286, or similar legislation can be taken into
account for a Plan Year for an NHCE to the extent such contributions do not
exceed 10 percent (10%) of that NHCE’s Code Section 414(s) compensation.

3.   ACR of HCE if multiple plans. The ACR for any Participant who is a HCE and
who is eligible to have matching contributions or after-tax Employee
contributions allocated to his or her account under two (2) or more plans
described in Code Section 401(a), or arrangements described in Code Section
401(k) that are maintained by the same Employer, shall be determined as if the
total of such contributions was made under each plan and arrangement. If an HCE
participates in two (2) or more such plans or arrangements that have different
plan years, then all matching contributions and after-tax Employee contributions
made during the Plan Year being tested under all such plans and arrangements
shall be aggregated, without regard to the plan years of the other plans. For
plan years beginning before the effective date of this Amendment, all such plans
and arrangements ending with or within the same calendar year shall be treated
as a single plan or arrangement. Notwithstanding the foregoing, certain plans
shall be treated as separate if mandatorily disaggregated under the Regulations
of Code Section 401(m).   4.   Plans using different testing methods for the ACP
and ADP test. Except as otherwise provided in this Section, the Plan may use the
current year testing method or prior year testing method for the ACP test for a
Plan Year without regard to whether the current

 



--------------------------------------------------------------------------------



 



year testing method or prior year testing method is used for the ADP test for
that Plan Year. However, if different testing methods are used, then the Plan
cannot use:

  (a)   The recharacterization method of Regulation Section 1.401(k)-2(b)(3) to
correct excess contributions for a Plan Year;     (b)   The rules of
Regulation Section 1.401(m)-2(a)(6)(ii) to take Elective Deferrals into account
under the ACP test (rather than the ADP test); or     (c)   The rules of
Regulation Section 1.401(k)-2(a)(6) to take Qualified Matching Contributions
into account under the ADP test (rather than the ACP test).

SECTION 6. ADJUSTMENT TO ACP TEST

1.   Distribution of income attributable to excess aggregate contributions.
Distributions of excess aggregate contributions must be adjusted for income
(gain or loss), including an adjustment for income for the period between the
end of the Plan Year and the date of the distribution (the “gap period”). For
the purpose of this Section, “income” shall be determined and allocated in
accordance with the provisions of Section 4.1 of this Amendment, except that
such Section shall be applied by substituting “excess contributions” with
“excess aggregate contributions” and by substituting amounts taken into account
under the ACP test for amounts taken into account under the ADP test.   2.  
Corrective contributions. If a failed ACP test is to be corrected by making an
Employer contribution, then the provisions of the Plan for the corrective
contributions shall be applied by limiting the contribution made on behalf of
any NHCE pursuant to such provisions to an amount that does not exceed the
contribution limits for the amount of matching contributions and Qualified
Non-Elective Contributions that can be taken into account under Sections 5.1 and
5.2 of this Amendment.”

  2.   Except as amended herein, the Plan is hereby specifically ratified and
affirmed.

     IN WITNESS WHEREOF, the Company has executed this Fourth Amendment this
20th day of December, 2006.
SERVICE CORPORATION INTERNATIONAL

         
By:
  /s/ Jane D. Jones
 
   
Title:
  Vice President, Human Resources    
 
       
Printed Name:
  Jane D. Jones    
 
       

 